         Case 1:20-cv-03261-RDM Document 32 Filed 12/11/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LISA MONTGOMERY,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )       No. 1:20-cv-03261-RDM
                                                     )
WILLIAM P. BARR, et. al.,                            )
                                                     )
                      Defendants.                    )


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Pursuant to the conference held in this matter on December 11, 2020, Plaintiff hereby

files the Judgment issued by the United States District Court for the Western District of

Missouri, entered on April 4, 2008 in the case of United States v. Lisa M. Montgomery.


DATED:         December 11, 2020

                                                     Respectfully Submitted,

                                                       /s/ Sandra L. Babcock       .
                                                     Sandra L. Babcock
                                                     Clinical Professor
                                                     International Human Rights Clinic
                                                     157 Hughes Hall
                                                     Cornell Law School
                                                     Ithaca, NY 14853-4901
                                                     312.823.2330
                                                     Slb348@cornell.edu


                                                     Zohra Ahmed
                                                     Clinical Teaching Fellow
                                                     Cornell Law School
                                                     Ithaca, NY 14853
                                                     415.260.9690
                                                     za72@cornell.edu
Case 1:20-cv-03261-RDM Document 32 Filed 12/11/20 Page 2 of 2




                                  Joseph Margulies
                                  Professor of the Practice of Law and
                                  Government
                                  Cornell University
                                  Ithaca, NY 14853
                                  607.216.2289
                                  Jm347@cornell.edu


                                  Edward J. Ungvarsky
                                  Ungvarsky Law, PLLC
                                  D.C. Bar No. 459034
                                  114 North Alfred Street
                                  Alexandria, VA 22314
                                  Office: 571.207.9710
                                  Cellular: 202.409.2084
                                  ed@ungvarskylaw.com

                                  Meaghan VerGow
                                  O’Melveny & Myers LLP
                                  D.C. Bar No. 977165
                                  1625 Eye Street, N.W.
                                  Washington, DC 20006
                                  202.383.5504
                                  mvergow@omm.com


                                  Alec Schierenbeck
                                  O’Melveny & Myers LLP
                                  N.Y. Bar No. 5391008
                                  7 Times Square
                                  New York, NY 10036
                                  212.728.5837
                                  aschierenbeck@omm.com




                              2
